DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 7 recites the limitation "the acrylonitrile-based monomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As amended, claim 7 depends on claim 1 and recites “wherein the acrylonitrile-based monomer includes one or more selected from the group consisting of acrylonitrile, methacrylonitrile, ethacrylonitrile, phenylacrylonitirle and -choloroacrylonitrile”; while claim 1 is amended to recites “acrylonitrile” in line 9, or a species of the list recited in claim 7. As such, claim 7 is broader than claim 1 and therefore failing to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US 2015/0125746) in view of Goto et al. (US 2012/0321947).
Regarding claims 1 and 7, Sonobe et al. discloses a negative electrode for a secondary battery (see title) comprising:
a negative electrode active material comprising at least one of carbon-based active material and a silicon-based (see [0086-0099]);
a conductor (see [0125]);
a binder (see [0018-0077], or styrene-butadiene copolymer latex (A) and acryl polymer latex (B) described in examples 1, 4 and 35), wherein a binder includes styrene-butadiene-based rubber (A) and acryl-based rubber (B) and the amount of acryl-based rubber (B) is 0.1 to 50 parts by mass (or weight), preferably 1 to 30 parts by mass based on 100 parts by mass of the styrene-butadiene-based rubber (A) (see [0076]),
a viscosity agent (see medium described in [0103-0104] and thickener in [0108-0109], or aqueous solution in example 1).
Sonobe et al. discloses using monomer copolymerizable with an acrylic acid ester and/or a methacrylic acid ester including acrylonitrile to form acryl-based rubber B (see [0060] and [0046]), wherein the methacrylic acid alkyl ester is methyl methacrylate (see [0058]). In other words, Sonobe et al. teaches copolymerizing a repeating unit of methyl methacrylate and a repeating unit of acrylonitrile. As such, the acryl-based rubber, or acryl-based copolymer of methyl methacrylate and acrylonitrile, consists of a repeating unit derived from methyl methacrylate and a repeating unit derived from acrylonitrile.
The weight ratio of styrene-butadiene-based rubber (A) to acryl-base rubber (B) is found to be 100/50 to 100/0.1, or 2 to 1000, and preferably 100/30 to 100/1, or 3.333 to 100.
Sonobe et al. discloses an overlapping range with the claimed range of 74.2:25.8 to 8:2, or 2.876 to 4. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the range 7.42:2.58 to 8:2, or 2.876 to 4, in the range 2 to 1000 or 3.333 to 4 in the preferable range of 3.333 to 100 disclosed by Sonobe et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Sonobe et al. does not disclose the negative electrode active material consisting of graphite, nor do they teach the negative electrode for the second having a porosity of 28% to 40%.
Goto et al. discloses using the negative electrode material consisting of graphite ([0074]), and the negative electrode for a secondary battery has a porosity of 30% or more and 45% or less ([0011]) and more specifically 30%, 35%, 39% (see [0074] and table 2). 30%, 35% and 39% are right within the claimed range of 28% to 40%.
It would have been obvious to one skilled in the art at the time the invention was made to modify the negative electrode of Sonobe et al. by using the negative electrode material consisting of graphite and forming the negative electrode having a porosity of 30%, 35% or 39% as taught by Goto et al.; because Sonobe et al. explicitly suggests the negative electrode material having graphite ([0087] and [0091]) and Goto et al. discloses graphite particles exhibit superior conductivity and therefore capable of absorbing the lithium ions serving as the charge carrier favorably and for obtaining high rate pulse charging/discharging ([0053]), and Goto et al. teaches having such porosity would suppress an increase in an internal resistance and obtain a superior battery characteristic during use as a higher output power supply for a vehicle ([0010-0011]). 

Regarding claim 2, modified  Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. discloses the styrene-butadiene based rubber includes a styrene-based monomer to a butadiene-based monomer in a weight ratio (or St/BD) to be 49/51 (or ~ 1:1) and most preferable of 55/45 (or 1.2:1, see [0021]). 1.2:1 is right within the claimed range of 1:1 to 1.5:1.

Regarding claims 3-4, modified Sonobe et al. teaches a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. teaches exemplifying styrene-based monomer includes one or more selected from the group consisting of styrene, -methylstyrene, chlorostyrene ([0026]), and the butadiene-based monomer includes isoprene, 2,3-dimethyl-1,3-butadiene, 1,3-butadiene ([0023]). However, recitations of how to make styrene-butadiene are directed to process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Regarding claim 8, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. discloses the binder is included 0.1 to 10 parts by mass based on 100 parts by mass of the negative electrode active material.
Sonobe et al. explicitly disclose the binder is included in 1.0% by weight to 2.5% by weight with respect to a total weight of the negative electrode active material, the conductor, the viscosity agent and the binder. However, Sonobe teaches the adhesive, resistance and performance of the negative electrode are variables that can be modified, among others, by adjusting the content of the binder ([0077]), the precise content of the binder, such as 1.0% by weight to 2.5% by weight with respect to a total weight of the negative electrode active material, the conductor, the viscosity agent and the binder, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed content of binder cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content of the binder in the negative electrode of Sonobe et al. to obtain the desired balance between the adhesion, resistance and performance of the negative electrode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 9, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. the binder having an average diameter of 70-400 nm (see [0030] and [0075]).  
Sonobe et al. does not explicitly disclose the range of 150-400 nm for the D50 (or average diameter). 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 150-400 nm of the range 70-400 nm disclosed by Sonobe et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 10, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. discloses the composition for the binder as claimed, styrene-butadiene based rubber and acryl base rubber, and also the binder having a glass transition temperature of 10oC (see tables 1-3).

Regarding claim 11, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. discloses the viscosity agent is carboxymethyl cellulose (CMC, tables 1-3). Goto et al. also teaches using CMC (see [0074]).

Regarding claim 12, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 11 above, wherein Sonobe et al. discloses using high molecular weight CMC (see example 1). 
Sonobe et al. does not explicitly teaches the CMC has a molecular weight of 1,000,000 to 4,000,000. 
It would have been obvious to one skilled in the art at the time the invention was made to have used the CMC having a molecular weight of 1,000,000 to 4,000,000, because Sonobe et al. explicitly suggests using high molecular weight CMC. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claims 13 and 15, modified  Sonobe et al. discloses all the structural limitations of the negative electrode for a second battery as in claim 1 above. Therefore, the negative electrode active material and the negative electrode will display the recited properties of the negative electrode active material to a load amount of 250 mg/25 cm2 to 400mg/25cm2 and adhesive strength of 20 gf/15mm or greater as claimed, since the same product or substantially the same product will have the same properties. See MPEP 2112.

Regarding claim 16-18, modified discloses a negative electrode as in claim 1 above, wherein Sonobe et al. discloses a lithium secondary battery, or a battery module comprising the lithium secondary battery or a battery pack comprising the battery module, wherein the battery comprises a positive electrode; a negative electrode; a liquid electrolyte; and a separator (see examples 1, 4 and 35), wherein the negative electrode is the negative electrode for a secondary battery of claim 1 above (see claim 1 above).

Regarding claim 19, modified Sonobe et al. discloses all the structural limitations of the claimed battery pack as in claim 18 above, wherein the battery pack is inherently used for a power supply to systems for power storage as itself is a battery pack. 

Regarding claim 20, modified Sonobe et al. discloses a negative electrode as in claim 2, wherein Sonobe et al. discloses using styrene-based monomer to form the styrene-butadiene-based rubber ([0026]).
Sonobe et al. does not explicitly exemplify the styrene-based monomer to include one or more selected from the group consisting of 4-methylstyrene, 4-bromostyrene, and vinyl toluene.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used one or more styrene-based monomer selected from the group consisting of 4-methylstyrene, 4-bromostyrene, and vinyl toluene to form the styrene in the styrene-butadiene-based rubber, because such use would involve nothing more than use of known styrene-based monomer for its intended use to form a styrene in the styrene-butadiene-based rubber in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). Furthermore, recitations of how to make styrene-butadiene are directed to process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sonobe et al. (US 2015/0125746) as applied to claim 1 above, and further in view of Sano et al. (US 2003/0113636).
Regarding claim 13, modified Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above.
Modified Sonobe et al. does not explicitly disclose the negative active material having a characteristic of loading amount of 250 mg/25cm2 (or 10mg/cm2) to 400 mg/25cm2 (or 16 mg/cm2). 
Sano et al. discloses the amount of active material loaded thereon per unit area is preferably at least 10mg/cm2, especially at least 12mg/cm2, and increasing the amount of active material loaded enables to increase the energy density and output density of the battery ([0145-0146]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the negative electrode of modified Sonobe et al. by forming the negative active material having a loading amount of at least 250 mg/25cm2 (or 10mg/cm2) to increase the energy density and output density of the battery as taught by Sano et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 250 mg/25cm2 (or 10mg/cm2) to 400 mg/25cm2 (or 16 mg/cm2) of the range at least 10 mg/cm2 disclosed by Sano et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Alternatively, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sonobe et al. (US 2015/0125746) as applied to claim 1 above, and further in view of Inuzuka et al. (US Patent 6,024,773).
Regarding claim 15, Sonobe et al. discloses a negative electrode for a secondary battery as in claim 1 above, wherein Sonobe et al. is concerned about enhancing adhesion strength ([0125])
Modified Sonobe et al. does not explicity disclose the adhesive strength of the electrode in the value of 20 gf/15 mm or greater, or 13.3 gf/cm or greater.
Inuzuka et al. discloses the negative electrode having an adhesive strength of 23 gf/cm to obtain desirable charging and discharging cycle (see col. 7 lines 3-14). 23 gf/cm is greater than 13.3 gf/cm.
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the negative electrode of modified Sonobe et al. to have the adhesive strength of 23 gf/cm to obtain desirable charging and discharging cycle as taught by Inuzuka et al., and because Sonobe et al. suggests enhancing adhesion strength.
Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sonobe et al. (US 2015/0125746) as applied to claim 2 above, and further in view of Yamakawa et al. (US 2006/0251966).
Regarding claim 20, modified Sonobe et al. discloses a negative electrode as in claim 2 above, wherein Sonobe et al. discloses using styrene-based monomer such as apha-methylstyrene ([0026]).
Sonobe et al. does not explicitly exemplify the styrene-based monomer to include one or more selected from the group consisting of 4-methylstyrene, 4-bromostyrene, and vinyl toluene.
Yamakawa et al. teaches styrene-based monomers are as apha-methylstyrene, 2-methylsyterene, 3-methylstyrene and 4-methylstyrene ([0032]). It is noted that  2-methylsyterene, 3-methylstyrene and 4-methylstyrene are vinyl toluene.
It would have been obvious to one skilled in the art at the time of the invention was made to have used one or more styrene-based monomer selected from the group consisting of 4-methylstyrene, and vinyl toluene such as  2-methylsyterene, 3-methylstyrene and 4-methylstyrene as taught by Yamakawa et al. to form the styrene in the styrene-butadiene-based rubber, because use would involve nothing more than use of known styrene-based monomer for its intended use to form a styrene in the styrene-butadiene-based rubber in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). Furthermore, recitations of how to make styrene-butadiene are directed to process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sonobe does not specifically teach the acryl-based rubber that uses methyl methacrylate and acrylonitrile, and Applicant shows unexpected results of the acryl-based rubber consisting of methyl methacrylate and acrylonitrile in table 2.
The examiner replies that Sonobe explicitly teaches the acryl-based rubber that uses methyl methacrylate and acrylonitrile since Sonobe explicitly exemplifies such materials to be used. See the explanation in the rejection above.
Table 2 of Applicant’s disclosure does not show unexpected results of the claimed invention over prior art for the following reasons.
First of all, table 2 does not compare the claimed invention with the prior art cited by the examiner.
Secondly, table 2 shows example 2 (e.g. acryl-based rubber consisting of methyl methacrylate and acrylonitrile) has inferior adhesive strength in comparison to the example 1, comparative example 3 and comparative example 4; and inferior resistance (or high resistance) in comparison to the comparative example 1 and comparative example 2. Showing inferior properties is insufficient to show unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726